
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1002
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Older Americans Act of 1965 to
		  reinstate certain provisions relating to the nutrition services incentive
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Older Americans Reauthorization
			 Technical Corrections Act.
		2.Nutrition services incentive
			 programSection 311 of the
			 Older Americans Act of 1965 (42 U.S.C. 3030a), as amended by section 309 of the
			 Older Americans Act Amendments of 2006, is further amended—
			(1)by striking subsection (b)(3);
			(2)by striking subsection (d) and inserting
			 the following:
				
					(d)(1)Each State agency and each title VI grantee
				shall be entitled to use all or any part of amounts allotted under subsection
				(b) to obtain, subject to paragraphs (2) and (3), from the Secretary of
				Agriculture commodities available through any food program of the Department of
				Agriculture at the rates at which such commodities are valued for purposes of
				such program.
						(2)The Secretary of Agriculture shall
				determine and report to the Secretary, by such date as the Secretary may
				require, the amount (if any) of its allotment under subsection (b) which each
				State agency and title VI grantee has elected to receive in the form of
				commodities. Such amount shall include an amount bearing the same ratio to the
				costs to the Secretary of Agriculture of providing such commodities under this
				subsection as the value of commodities received by such State agency or title
				VI grantee under this subsection bears to the total value of commodities so
				received.
						(3)From the allotment under subsection (b) for
				each State agency and title VI grantee, the Secretary shall transfer funds to
				the Secretary of Agriculture for the costs of commodities received by such
				State agency or grantee, and expenses related to the procurement of the
				commodities on behalf of such State agency or grantee, under this subsection,
				and shall then pay the balance (if any) to such State agency or grantee. The
				amount of funds transferred for the expenses related to the procurement of the
				commodities shall be mutually agreed on by the Secretary and the Secretary of
				Agriculture. The transfer of funds for the costs of the commodities and the
				related expenses shall occur in a timely manner after the Secretary of
				Agriculture submits the corresponding report described in paragraph (2), and
				shall be subject to the availability of appropriations. Amounts received by the
				Secretary of Agriculture pursuant to this section to make commodity purchases
				for a fiscal year for a State agency or title VI grantee shall remain
				available, only for the next fiscal year, to make commodity purchases for that
				State agency or grantee pursuant to this section.
						(4)Each State agency and title VI grantee
				shall promptly and equitably disburse amounts received under this subsection to
				recipients of grants and contracts. Such disbursements shall only be used by
				such recipients of grants or contracts to purchase domestically produced foods
				for their nutrition projects.
						(5)Nothing in this subsection shall be
				construed to require any State agency or title VI grantee to elect to receive
				cash payments under this subsection.
						;
				and
			(3)by striking subsection (f) and inserting
			 the following:
				
					(f)In each fiscal year, the Secretary and the
				Secretary of Agriculture shall jointly disseminate to State agencies, title VI
				grantees, area agencies on aging, and providers of nutrition services assisted
				under this title, information concerning the foods available to such State
				agencies, title VI grantees, area agencies on aging, and providers under
				subsection
				(c).
					.
			3.Effective date
			(a)In generalThe amendments made by section 2 shall take
			 effect beginning with fiscal year 2008.
			(b)Application processEffective on the date of enactment of this
			 Act, the Secretary of Agriculture shall take such actions as will enable State
			 agencies and title VI grantees described in section 311 of the Older Americans
			 Act of 1965 (42 U.S.C. 3030a) to apply during fiscal year 2007 for allotments
			 under such section for fiscal year 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
